In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), dated April 11, 1988, which, after a preliminary conference, set forth a schedule for pretrial disclosure.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal as of right lies from an order which does not decide a motion made upon notice (see, CPLR 5701; Nicolini v Carvel Corp., 142 AD2d 633; Cohalan v Johnson Elec. Constr. Corp., 105 AD2d 770; Everitt v Health Maintenance Center, 86 AD2d 224). Sullivan, J. P., Eiber, Harwood and Balletta, JJ., concur.